Title: To George Washington from Lieutenant Colonel Uriah Forrest, 17 August 1780
From: Forrest, Uriah
To: Washington, George


					
						Sir
						Annapolis 17th August 1780
					
					Your Excellency’s letter of the 1st Inst. directed to the Commanding Officer of the Maryland additional Regt was put into my hands yesterday—His Excellency the Governor having directed me, to order a general Rendezvous of the Recruits, they have assembled at this place, to the Number of three hundred & thirty—a hundred & fifty more are daily expected from the more distant Counties, returns of which have already come to hand.
					The Gentleman appointed to Command this Regiment not having Joined, & the Men being entirely destitute of Cloathing of every kind, has render’d the Execution of your Excellency’s orders with regard to their Marching altogether impracticable. The State Clothier is now busily employed, in getting them fitted with Shirts, Overalls, and Shoes—I hope in the Course of five Days to send forward Major Giles with a great part of the Regt.
					Many Deserters from the Line of this State Troops have been taken up, who I have sent forward to the southern Army with a detachment composed Chiefly of Men left at the Hospitals with a few recruited for the old Regiments, before the Passage of the Law for raising an Extra Battalion.
					It is with real Concern I observe to your Excellency that there is no Prospect of procuring Men to fill up the Regiments. Almost the whole of the Horses and some of the waggons required of this State are Obtained. I have the honor to be with Perfect Respect yr Excellency’s Most Obedt humble Servant
					
						Uriah Forrest.
					
				 